                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JUSTIN CREDICO                              :      CIVIL ACTION
                                            :
       v.                                   :
                                            :
MCFADDEN, Chester County                    :
Prison Warden                               :      NO. 17-3372

                                        ORDER

      NOW, this 30th day of September, 2019, upon consideration of the Supplemental

Petition for Writ of Habeas Corpus Pursuant to 28 USC § 2254 (Document No. 1), the

response to the Petition for Writ of Habeas Corpus, the petitioner’s reply, and the

Report and Recommendation filed by United States Magistrate Judge Lynne A. Sitarski

(Document No. 19), and the petitioner’s objections to the Report and Recommendation,

and after a thorough and independent review of the record, it is ORDERED that:

      1.     The Supplemental Petition for Writ of Habeas Corpus Pursuant to 28

U.S.C. § 2254 is DENIED;

      2.     The petitioner’s objections are OVERRULED;

      3.     The Report and Recommendation of Magistrate Judge Lynne A. Sitarski is

APPROVED and ADOPTED;

      4.     The Petition for Writ of Habeas Corpus is DISMISSED WITHOUT

PREJUDICE; and

      5.     There is no probable cause to issue a certificate of appealability.


                                         /s/ TIMOTHY J. SAVAGE J.
